Case: 1:16-cv-04884 Document #: 141 Filed: 04/04/19 Page 1 of 1 PageID #:2010

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Kim Ammons
                                      Plaintiff,
v.                                                        Case No.: 1:16−cv−04884
                                                          Honorable Young B. Kim
Chicago Board of Education
                                      Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, April 4, 2019:


        MINUTE entry before the Honorable Young B. Kim: Parties' agreed motions in
limine Nos 1 and 3−11 [[114], [131]] are granted. As for Agreed Motion No. 2, the Board
is ordered to file a supplement to the motion by April 9, 2019, and identify the "Board
representatives," by name and their title, who plans on being present in court during trial
and whether any of them have been designated as trial witnesses. Mailed notice (ma,)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
